836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joyce SEARS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-3749.
United States Court of Appeals, Sixth Circuit.
Dec. 24, 1987.

1
Before BOYCE MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge.*

ORDER

2
This court entered an order of August 13, 1987, directing the appellant to show cause why her appeal should not be dismissed for lack of jurisdiction.  Appellant has filed a motion for appointment of counsel and a response seeking an extension of time from this court for her notice of appeal.


3
It appears from the record that the judgment was entered February 20, 1987.  The notice of appeal filed on July 29, 1987 was 99 days late.  Fed.R.App.P. 4(a) and 26(a).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the motion for counsel be denied and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation